ORDER
The Disciplinary Review Board having filed a report with the Court, recommending that ALAN H. MARLOWE of FORT LEE, who was admitted to the bar of this State in 1971, be suspended from the practice of law for his failure to cooperate with ethics authorities, said suspension to be retroactive to the September 17, 1990, Order of temporary suspension entered by the Court,
And the Board having further recommended that respondent be deemed eligible for immediate restoration based on his *380present cooperation with the Office of Attorney Ethics and the length of his suspension,
And good cause appearing;
It is ORDERED that the report and recommendation of the Disciplinary Review Board are hereby adopted; respondent’s suspension is made retroactive to September 17, 1990, and he is immediately eligible for restoration to the practice of law (see the Court’s Order on the Board’s separate report in respect of respondent’s application for restoration); and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent shall reimburse the Ethics Financial Committee for appropriate administrative costs incurred in the prosecution of this matter.